Citation Nr: 0307095	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-05 906	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as ulcers, secondary to medication taken 
for service-connected disabilities.  

(The issue of entitlement to an increased evaluation for a 
right knee disability will addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, and Houston, Texas Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  In an April 1994 rating 
decision, the St. Petersburg, Florida (RO), inter alia, 
denied entitlement to service connection for an ulcer, 
claimed to be secondary to taking medication (Motrin) for the 
treatment of the service-connected knee disabilities.  The 
veteran indicated her intention to pursue that claim for 
service connection in an October 1994 Statement in Support of 
Claim, VA Form 21-4138.  An April 1995 rating decision of the 
Houston, Texas RO shows that service connection was denied 
for a gastric ulcer as secondary to medication for the 
service-connected right knee disability.  The veteran 
expressed her disagreement in her June 1995 VA Form 9.  A 
statement of the case was issued in December 2000 from the 
St. Petersburg, Florida RO, and the veteran perfected her 
appeal with respect to this issue by submitting a February 
2001 VA Form 9.  

The veteran provided testimony at Travel Board hearings 
conducted at the RO in February 1998 and in January 2002.  
Transcripts of these proceedings have been made a permanent 
part of the veteran's claims folder.  

The Board notes that entitlement to an increased rating for a 
left knee disability was denied in an August 2000 rating 
decision.  The veteran was notified of that determination by 
a letter dated later that month.  By a statement dated in 
September 2000, the veteran filed a notice of disagreement 
with the rating decision that confirmed and continued the 10 
percent disability rating for her left knee patellectomy 
residuals.  In November 2000 the veteran stated that she 
wanted to "reopen" her claim pertaining to her left knee 
condition.  A statement of the case was issued in December 
2000, by a VA Decision Review Officer reflecting, in 
pertinent part, the issue of an increased rating for a left 
knee disability.  In her VA Form 9, dated in February 2001, 
the veteran indicated, in pertinent part, that she wanted to 
appeal the matter of an increased rating for the left knee , 
inasmuch as she had recent undergone total knee replacement.  
In particular, she stated that she believed her disability in 
the left knee disability warranted not lower than a 30 
percent rating.  By the May 2001 rating decision, the RO 
increased the disability rating for the service-connected 
left knee disability to 30 percent rating.  The RO informed 
the veteran by letter of June 7, 2001.  The Board deems the 
claim satisfied and not at issue in the instant appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2002, the Board undertook additional development on 
the issue on appeal pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development was completed, 
the Board in August 2002 and December 2002 provided notice as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.).  


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of left knee patellectomy, postoperative chronic 
chondromalacia of the right knee, osteoarthritis of the left 
knee and degenerative joint disease of the right knee.  

2.  The veteran currently has esophageal reflux, developed as 
a result of nonsteroidal anti-inflammatory medication taken 
for her service-connected musculoskeletal disabilities.  




CONCLUSIONS OF LAW

Esophageal reflux is proximately due to or the result of 
service-connected disability. 38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim by means of the discussions in the April 1994, August 
1994, April 1995, January 1996, January 1998, May 1999, 
August 2000 and May 2001 rating decisions, the September 
1995, December 2000 statements of the case, the October 1996 
and May 1999 supplemental statements of the case.  She was 
advised that the clinical record did not support a finding 
that she had a stomach condition related to her service-
connected disabilities.  The RO also notified her by letters 
dated May 1998, August and October 2002 that she needed to 
submit evidence in support of her claim, such as statements 
from doctors who treated her for the conditions at issue.  In 
addition, she was advised of her need to undergo medical 
examinations.  Therefore, VA has no outstanding duty to 
inform her that any additional information or evidence is 
needed.  

VA attempted to inform the veteran of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In a 
letter, she was asked to submit evidence of medical providers 
treating her for the disabilities at issue.  In addition in 
August and October 2002 letters, the RO asked her to appear 
for medical examinations.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records from the Lake City and 
Gainesville, Florida, San Antonio, Texas, and Biloxi, 
Mississippi, VA medical facilities, her Social Security 
disability records, and her private medical records from M. 
X. Rohan, M.D., M. E. Fahey, M.D., P. F. Gearen, M.D., and A. 
Abdelghany, M.D.  In addition, the Board conducted additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Factual Background

In November 1993, the veteran was hospitalized for complaints 
of vomiting, nausea and coffee ground emesis of two weeks' 
duration.  During the hospital course she underwent an 
esophagogastroduodenoscopy (EGD).  Findings were consistent 
with a gastric ulcer.  

The veteran underwent a VA examination in May 1995.  At that 
time she reported that in October 1993, she developed 
epigastric pain and bleeding secondary to use of ibuprofen.  
In addition, she reported that in April 1994, she underwent 
surgery in the right knee.  She also reported that she was in 
constant pain, that her knees were very weak and that she had 
fallen on occasion.  The physical examination showed crepitus 
of the right patella against the femoral condyle.   

A VA medical examination, conducted in July 1999 showed the 
veteran had a history consistent with gastritis versus peptic 
ulcer disease, possibly secondary to intolerance to 
nonsteroidal anti-inflammatory medications.  The examiner 
noted that these types of medications were standard therapy 
for treating osteoarthritis or musculoskeletal pain.  

The veteran was found to have a hiatus hernia with reflux and 
chronic esophagitis on upper gastrointestinal studies in 
March 2000.  The examiner noted that it is possible that 
anti-inflammatory medication could cause a peptic ulcer 
disease.  While there was no evidence of peptic ulcer disease 
at that time, the examiner noted that an existing reflux 
esophagitis could be affected by use of nonsteroidal anti-
inflammatory medication.  

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing in January 2002.  
On that occasion, the veteran testified, in effect, that 
medication taken for symptoms related to her service-
connected bilateral knee disabilities caused a burning 
sensation in her stomach.  She stated that the medication 
also caused some nausea and vomiting.  The veteran further 
pointed out that she had been treated for gastrointestinal 
symptoms related to medications taken for pain in her knees.  

The veteran underwent a VA digestive examination in October 
2002.  The report shows that the veteran had a history of use 
of Motrin beginning in about 1982.  As reported she was 
taking this medication 3 times a day due to pain in the 
knees.  Between 1989 and 1992 the veteran developed 
epigastric pain, nausea, vomiting and hematemesis.  
Endoscopic examination reportedly confirmed the presence of 
an ulcer.  More recently, the veteran had been diagnosed with 
ulcerations of the esophagus and esophageal reflux.  When 
examined in October 2002, findings were consistent with a 
diagnosis of esophageal reflux, due to taking Motrin and 
other pain medications that began in service.  

Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

The Court has held that entitlement to service connection may 
be granted for aggravation of a nonservice-connected 
condition by a service-connected condition. This 
determination rests upon the meaning of disability, defined 
for this purpose as "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition." See Allen v. Brown, 7 Vet. 
App. 439, at 446 and 448 (1995).

The veteran contends that she has developed a 
gastrointestinal condition that is related to medications 
taken to treat her service-connected knee conditions.  Her 
assertions have been supported by medical opinions obtained 
from the most recent official VA examinations.  In 
particular, in the examination report of October 2002, the 
examiner noted that based on a review of the clinical record 
and current medical findings that the veteran currently has 
esophageal reflux due to taking Motrin and other pain 
medications.  

In this regard, while the veteran maintains that her 
gastrointestinal disorders, due to medication taken for her 
service-connected disabilities included ulcers, the examiner 
pointed out that her stomach ulcer had healed.  He further 
indicated that she had symptomatic esophageal reflux with 
difficulty in swallowing accompanied by vomiting which occurs 
once a week.  The examiner concluded that the symptoms would 
be classified as moderately severe symptoms of esophageal 
reflux due to taking Motrin and other pain medications.  This 
opinion is credible inasmuch as it was based on a review of 
the veteran's clinical record.  In addition, these opinions 
are not refuted by any of the remaining evidence of record.  

As previously indicated, service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
However, to prove service connection, a claimant must submit 
medical evidence of a current disability.  Pond v. West, 12 
Vet. App. 341, 346 (1999).  Since stomach ulcers were not 
diagnosed on current examination, service is not warranted.

However, based on the aforementioned medical opinion, the 
Board finds that service connection is warranted for 
esophageal reflux.  In this regard, the Board is mindful of 
the doctrine of benefit of the doubt.  That doctrine requires 
resolution of an issue in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, the Board finds that the evidence is in 
relative equipoise, as the weight of the evidence neither 
compels a denial or a grant of benefits sought.  Therefore, 
the benefit of the doubt doctrine is for application and such 
doubt is resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
service connection for esophageal reflux is granted.  




ORDER

Service connection for esophageal reflux due to medication 
taken to treat service-connected knee disabilities is 
granted.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

